Order so far as appealed from affirmed, with twenty dollars costs and disbursements, with leave to defendant to answer within twenty days from service of order upon payment of said costs. No opinion. Present — Finch, P. J., Martin, O’Malley, Townley and Glennon, JJ.; Finch, P. J., dissents upon the ground that the equity action for specific performance being still pending, any right of damages must be determined therein. Plaintiff cannot maintain two actions at the same time on the same cause of action. No election of inconsistent remedies is involved herein.